I extend
my congratulations to Mr. Theo-Ben Gurirab, on his
election as President of the General Assembly at its fifty-
fourth session. I wish him success in guiding the work of
the Assembly.
It gives me great pleasure to extend my thanks to his
predecessor, Mr. Didier Opertti, for his effective work as
President of the Assembly at its previous session. I wish
him similar success in his future endeavours.
Allow me on this occasion to congratulate the three
new Members on their admission to the United Nations.
4


Allow me also, on behalf of my Government, to express
appreciation to the Secretary-General, for his tireless work
and laudable efforts in the midst of an international
situation that can be described — at best — as difficult and
complicated.
Of course the international situation is truly difficult
and complicated. It is no coincidence that as we meet in
this forum to discuss the affairs and state of the world
today — at this, the last session of the century, the
beginning of a new century, a new age that we once hoped
would be different from the old — we find ourselves
obliged to discuss the same problems and the same disputes
that we have been facing for over half a century. Is this not
truly deplorable and even outrageous? Does not this reality
constitute categorical evidence that all of us — States,
peoples and regional and international organizations —
have failed to learn enough from the lessons of the past,
that we have not benefited from our past experiences
enough and that we have not sought as much as we should
have, to overcome our past limitations and shortcomings?
What do we see when we look at our world today?
We see bloody conflicts that we have not yet been able to
stop and chronic crises that still await solutions that would
end the spiral of violence and suffering. Moreover, we find
that the world remains reluctant or even unable to address
problems and crises that are far removed, in terms of
content, from the course of daily politics but whose effects
and ramifications are no less dangerous than the topical
crises and conflicts that threaten our existence. We must
ask ourselves: What have we done, as we stand on the
threshold of the third millennium, to prepare ourselves to
meet the challenges of poverty, misery, unemployment,
illiteracy, disease, the spread of epidemics and the
exploitation of children?
What have we done to prepare ourselves to cope with
the dangers of organized crime, international terrorism and
drug trafficking? Have we really understood the threat of
the proliferation of weapons of mass destruction and the
possibility that they may be used at any time and
anywhere?
What of the real dangers besetting our planet as a
result of environmental degradation, climate change, the
scarcity of water resources, the shortage of raw materials,
the deteriorating phenomena of drought and desertification
and the increasing frequency of natural disasters?
Have we at least begun to draft guidelines and
comprehensive universal plans to confront these global
threats, which do not differentiate between nationalities,
races, colours or creeds and which most certainly
recognize no political, geographical, economic and social
borders among nations and peoples?
Simply put, have we, as States, Governments and
international organizations, begun adjusting our priorities
so as to place the goals of development, progress,
education, health, high living standards and decent life for
our peoples ahead of the aims of conflict, disputes and
vengeance, no matter how historical, profound or
sensitive?
I cannot answer yes to any of these questions. There
is nothing in this statement to criticize anyone or detract
from their resolve or intentions. It is a sad universal
reality that requires our cooperation and joint efforts if we
truly hope to prepare ourselves for the future and its tasks
and changes. To that end, I see no better or more
comprehensive framework for this mission than this
international Organization, which we believe to be the
qualified and appropriate institution for defining the future
of our world. All of us, regardless of our interests and
our narrow, topical political calculations, must provide the
United Nations and its agencies with all the means
necessary for it to play such an important role.
We are convinced that this can be achieved only
with universal will, for in the final analysis, the United
Nations is the sum total of its Member States. We are
also convinced of the need to reform the United Nations
and to enhance the effectiveness and efficiency of its
bodies and agencies. Similarly, it is incumbent upon us,
the States Members of the Organization, to assume our
political responsibility and respect our moral and financial
commitments to it. Furthermore, in this context, we
support the idea of expanding the Security Council to
make it more democratic and representative of the
international community in the modern world. We also
support the idea of expanding the permanent membership
of the Council so as to ensure greater universal
representation on it. The same applies to restricting the
use of the veto by the permanent members and to
regulating the capacity to use this right under agreed and
specific terms and conditions.
It is perhaps not exaggerated optimism or
expectation on my part when I say that we consider this
to be an essential and vital step towards consecrating the
sound concept of globalization, as we see it and as it
must be in the twenty-first century. We believe that
globalization must be a comprehensive mechanism in the
5


service of the general welfare of all nations and peoples. If
its benefits are confined to certain States and societies, to
the exclusion of others, it will fail to achieve its objectives.
On this basis, we believe that globalization should be
the means by which we promote cooperation, interaction
and openness among the peoples and societies of the world.
We can thus steer globalization away from the pitfalls of
narrow exploitation and short-term profit and towards a
universal scope whose benefits and returns reach everyone.
It is here that we feel that a new and extremely vital role
will emerge for the United Nations in the twenty-first
century — a role in which the Organization will assume
leadership of the trend towards globalization and consecrate
it, especially in the fields of cooperation, cultural and
educational exchanges, social and economic development,
the defence of human rights, strengthening peace and
stability and consolidating the bases of cultural openness
among nations and peoples.
We will thus have taken the first essential steps
towards the establishment of the new international order
that we thought we had achieved at the end the cold war
and the age of international polarization, which lasted 50
years after the end of the Second World War. The new
international order to which we aspired did not materialize.
Unfortunately, and in spite of the many initiatives and
indications that had once seemed encouraging, the world
instead soon fell into a new spiral of disagreements,
disputes and regional, bilateral and internal conflicts. These
seemed to be the direct results of the political vacuum left
in the wake of the cold war. At the same time, new
conflicts and disputes have joined the series of historically
chronic crises that have plagued our world for decades and
for which no effective solutions have been found.
We may discuss the future and a new world in which
we seek to achieve the aspirations of all peoples to
prosperity, progress and stability, but the priority of
spending on arms and military purposes still prevails over
all others, especially in the developing and poor regions of
the world, where the need for resources for social and
economic growth and development is paramount. In the
meantime, economic conditions in these regions continue to
deteriorate, social crises are exacerbated and living
standards are plummeting ever faster.
Naturally, these are not the only problems. In the
midst of such a vicious circle, the political crises facing
these societies are intensified in turn and soon evolve into
significant threats, not only to their security and internal
fabric, but also to their neighbours. Particularly disturbing
is the fact that this phenomenon has spread and expanded
into several regions of the world. In this regard, and on
behalf of my country, Qatar, I cannot but express
satisfaction at the results of the North Atlantic Treaty
Organization (NATO) operation in the Balkans.
In the same context, my Government has followed
with concern the events that have unfolded in East Timor
in recent weeks. Qatar hopes for the success of the
international efforts currently under way to restore peace
and security. At the same time, we stress the hope that
the Republic of Indonesia will transcend this difficult
ordeal and reclaim its prominent position in South-East
Asia and in the ranks of the international community as
a whole.
While some recent developments have provided
relatively reassuring indications of the possibility of
settling regional and internal conflicts, given the resolve
and the international will to do so, we find it necessary to
recall here that we would have preferred that such
international endeavours had taken place in a pre-emptive
context that would have prevented the crises and the
ensuing tragedies and suffering, instead of subsequent
efforts aimed at salvaging whatever remained to be
salvaged.
We express this concern and call for further
international efforts to settle crises and to put an end to
wars and conflicts because we in the State of Qatar
profoundly believe in the right of peoples to live in
freedom and peace. We also believe in the need to
establish international relations on the basis of friendship,
cooperation, mutual respect, common interests and good-
neighbourliness. Proceeding from this, my country stands
firmly and unambiguously in support of the settlement of
differences and disputes in the Gulf region by peaceful
means and through dialogue, negotiations, or international
arbitration in order to consolidate security and stability in
the region.
We also wish to place on record my Government's
satisfaction at some of the positive developments and
encouraging signs that we have noticed during the past
months regarding the settlement of a number of questions
that have long been a source of concern in our region.
We welcome the progress made in settling the Lockerbie
matter and congratulate our Libyan brothers on that,
hoping that this file will be closed and this matter
concluded as soon as possible and in a way that will
ensure the rights and interests of all parties.
6


Notwithstanding the positive indications and trends,
which we welcome and hope will be strengthened, the
general regional situation is still, to our great regret, far
removed from the comprehensive peace, the lasting stability
and the modes of cooperation, development and progress
that we seek and desire for our region. The Iraqi crisis and
its continuous repercussions on security and stability in the
Gulf and the Middle East, and the cruel suffering of the
fraternal Iraqi people, are all elements that cause great
concern and prompt us to do our utmost in order to put an
end to this crisis. We believe it is high time that we
overcame the Iraqi crisis and found effective solutions to it
so that the sanctions imposed against Iraq can be lifted and
the cruel suffering of its peoples can be terminated. We
have always resorted to diplomatic solutions, in accordance
with international resolutions, in order to ensure the
preservation of the territorial integrity and national unity of
Iraq and to spare it and the entire region further dangers
and agony.
There naturally remains the essential question, which
in our view has been the main source of tension and crises
in our region for more than half a century, and that is the
question of Palestine and the Arab-Israeli conflict. I must
say that we in the State of Qatar, together with our Arab
brothers, have committed ourselves to peace as a permanent
strategic option, a commitment which still stands. However,
the peace process has regrettably failed to attain its
envisaged results. Rather, this process has suffered setbacks
over the past years, the responsibility for which, in our
view, lies with the former Israeli Government, which opted
to retreat from its commitments and pursued policies that
prevented any progress in the peace process and in
negotiations on its various tracks.
We welcome the changes that have taken place in the
Israeli Government as a result of the recent general
elections and in light of the formation of the new
Government under the leadership of Mr. Ehud Barak and
his stated intention to pursue peace more earnestly.
However, we feel that such gestures must be coupled with
concrete steps that would demonstrate good faith on the
Israeli side and sincere readiness to meet its obligations by
implementing the agreements concluded on all tracks during
the previous stages of the negotiations, and to seek a
resumption of the negotiations on the Syrian and Lebanese
tracks as soon as possible, on the basis of the resolutions of
international legitimacy and the principle of land for peace.
Perhaps it suffices here to recall the recent affirmation
by His Highness, Sheik Hamad bin Khalifa Al-Thani, the
Emir of the State of Qatar, in explaining my country's firm
position on this matter. In our view, there can be no
solution to this conflict nor peace in the Middle East
except through a permanent, just and comprehensive
settlement, based on the established principles that form
the foundations of the peace process. This means the
implementation of Security Council resolutions 242
(1967), 338 (1973) and 425 (1978); full Israeli withdrawal
from the occupied Syrian Golan Heights to the border of
4 June 1967 and from southern Lebanon and its western
Bekaa valley, to the internationally recognized borders,
and the regaining by the Palestinian people of their
legitimate national and political rights, foremost among
which is their natural right to self-determination and to
the establishment of their independent State, with
Jerusalem as its capital: the city of peace, the land of
tolerance and the cradle of divine revelations, where
religions have always coexisted in harmony and concord.
We must express concern over the continued
presence of weapons of mass destruction in the region,
especially nuclear weapons that are available exclusively
to one side, the Israeli side. In our view, this constitutes
a strategic imbalance and a threat to peace and security.
Therefore, we believe in the need for the complete
elimination of weapons of mass destruction from our
region, as an integral and complementary part of the
peace process. We also call on Israel to accede to the
international treaties providing for the limitation and non-
proliferation of such weapons.
Peace, in our view, cannot be one-sided, nor can its
benefits accrue exclusively on one side. Therefore, we
sincerely look forward to the day when a balanced, just,
comprehensive and genuine peace reigns in our region.
Then we can speak of such advantages and benefits of
peace as security, cooperation, stability, prosperity and
progress for all the States and peoples in our region
without exception.
We look forward to that day because we truly yearn
to see a new Middle East, which enters the new
millennium in a climate of peace, security and
democracy; a climate in which we all respect pluralism of
opinions, diversity of approaches and the right of peoples
and States to self-determination, to better living standards
and to living in freedom, prosperity and dignity, in
conformity with their lofty beliefs and values. This is one
of the basic human rights we cherish. Our belief stems
foremost from our profound belief in God Almighty and
in His divine revelations with which He blessed all
mankind.
7


This process of working for a better future and for our
peoples imbues us with the utmost hope that we will be
able to achieve the objective of building a new world
worthy of our young generations which will inhabit it in the
third millennium. As we are about to draw the curtain on
an old century and welcome the dawn of a new one, we
must pledge to our children that we will do our utmost so
that their world will be a better world, more capable and
better equipped to respond to their ambitions and
aspirations.



